Pardee, J.
The Mexican International Improvement Company was organized under the general law'of the state of Louisiana providing for the organization of corporations for works of public improvement and other purposes. It has neither charter nor privilege from the legislature of the state of Louisiana. The objects and purposes of the organization, as declared in the charter, are: “To construct, operate, maintain, promote, and develop various works of public and private improvement in the republic of Mexico.” The present case shows that the real objects and purposes of the organization were the purchase of lottery franchises and privileges, and the carrying on of the lottery business. It had no other purposes, nor has it any other business. The charter is a fraud on the law of the state. Unless the lottery privilege is specially granted by the state, the lottery business is prohibited by the law of Louisiana. See Const. 1879 and act No. 44 of 1879. The interest of the complainant and of the intervenor is that of stockholders of the organization in the original issue of SI,000,000 of stock upon which not one dollar has been paid, but all of which was issued as full-paid, and all of which was given out and distributed under the pretense of paying for labor and services rendered; but in fact for the purchase of lottery privileges. Such issue of stock is in violation of the constitution of the state, and entitled to no protection in the courts. The complainant and the intervenor, at the time they acquired their stock, knew, or ought to have known, tlio object, scope, and illegality of the organization, and the tainted nature and consideration of the stock they acquired. The interests of the complainant, the intervenor, and the defendants, for the reasons above given, are illegal, and for their adjustment or protection can have no judicial aid. In pari delicto potior est conditio possidentis. The motions for an injunction and the receiver are denied. The restraining order heretofore issued in the case will be discharged.
Billikgs, J., concurs.